DETAILED ACTION
	Claims 1-6 and 9-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 5, 6, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaveau et al. (U.S. Patent Application 20170293380 A1, hereinafter “Chaveau”) in view of Morrison (UK Patent Application GB 2502594A) and further in view of Jaeger (U.S. Patent Application 5805145 A).

Regarding Claim 1 (Currently Amended), Chaveau teaches a method of manufacturing a touch panel for a touchscreen (par 0041 formation of the elements), comprising: 
providing at least one touch electrode (Fig 6 par 0019 array 3 of electrodes 4,5), 
providing a plurality of electrical connectors for a user input device secured at the through hole, 
However, Chaveau appears not to expressly teach
wherein the touch electrode is formed by plotting at least one wire, on a layer of adhesive over a transparent substrate; and 
providing a plurality of electrical connectors for a user input device secured at the through hole, via the further portion of the at least one touch electrode.
Morrison teaches wherein the touch electrode is formed by plotting at least one wire, on a layer of adhesive over a transparent substrate (Fig 5 page 21 lines 15-31 base layer 501 comprising a [transparent] protective substrate 501a and an adhesive layer 501b is positioned within a wire plotting apparatus 502; the plotting apparatus 502 includes a wire deploying head 503 which can move over the surface of the adhesive layer 501b laying down wire, such as the insulated conducting wires described).
Chaveau and Morrison are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau with the inclusion of the plotted electrodes of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).
Jaeger teaches providing a plurality of electrical connectors for a user input device via the further portion of the at least one wire electrode (Fig 2 col 6 lines 12-42 user control device 12a fastened to the display screen 16 comprises at least one terminal making connection via a further portion of the at least one ITO conductor 41 provided above the display screen).
Chaveau Morrison and Jaeger are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/Morrison with the inclusion of the input device terminal connection method of Jaeger. The motivation would have been in order to provide circuit connection conductors having reduced or no adverse effect on display image quality (Jaeger col 2 lines 11-15).

Regarding Claim 3 (Currently Amended), Chaveau as modified teaches the method of claim 1, further comprising: 
securing a flexible connector strip that comprises a plurality of first conductive pads to the electrical connectors whereby each pad is in respective electrical connection with at least one electrical connector (Morrison Fig 3 page 17 lines 21-27 teaches flexible connector strip 207 mating with electrical wire conductor connectors; applying same to the connections at the hole of Chaveau as modified would have been an obvious design option).
Chaveau Jaeger and Morrison are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/ Jaeger with the inclusion of the layout of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).

Regarding Claim 5 (Currently Amended), Chaveau as modified teaches the method of claim 1, further comprising: 
plotting the wire in a pattern whereby wire that provides touch electrodes is interweaved with wire that provides an electrical connector (Jaeger col 6 lines 12-28 Fig 3 connector wires 41 are interwoven with touch electrode wires 26).
Chaveau Morrison and Jaeger are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/Morrison with the inclusion of the interwoven wiring of Jaeger. The motivation would have been in order to provide circuit connection conductors having reduced or no adverse effect on display image quality (Jaeger col 6 lines 29-43).

Regarding Claim 6 (Currently Amended), Chaveau as modified teaches the method of claim 1, further comprising: 
plotting the wire in a pattern whereby at each intersection, wire that provides touch electrodes crosses wire that provides an electrical connector substantially orthogonally (Jaeger Fig 3 includes button wires 41 crossing touch sires 21 orthogonally).
 Chaveau Morrison and Jaeger are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/ Morrison wherein plotted line cross orthogonally to include the crossing the button lines of Jaeger. The motivation would have been in order to provide button connection lines having reduced noise effect on touch signal image quality.

Regarding Claim 9 (Currently Amended), Chaveau as modified teaches the method of claim 1, further comprising: 
providing touch electrodes comprises cutting previously plotted wire in a plurality of locations to thereby provide a plurality of X and Y touch electrodes (Morrison page 22 lines 6-10).
Chaveau Jaeger and Morrison are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/Jaeger with the inclusion of the cut plotted electrodes of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).

Regarding Claim 11 (Currently Amended), Chaveau as modified teaches the method of claim 1, further comprising: 
providing a user input device at the through hole by securing a mechanical button or joystick or the like to the substrate at the through hole whereby at least one contact switch of the user input device is electrically connected with at least one electrical connector (Chaveau par 0031 providing the display or light production in the button 7 [secured at hole 8, par 0029] and providing to power it by electrical lines 12, connected to a controlled source [display] 10) provided via the further portion of the plotted wire (Morrison Fig 5 page 21 lines 15-31 base layer 501 comprising a [transparent] protective substrate 501a and an adhesive layer 501b is positioned within a wire plotting apparatus 502; the plotting apparatus 502 includes a wire deploying head 503 which can move over the surface of the adhesive layer 501b laying down wire, such as the insulated conducting wires described).

Regarding Claim 12 (Original), Chaveau teaches a touch panel for a touchscreen, comprising: 
a plurality of touch electrodes (Fig 6 par 0019 array 3 of electrodes 4,5) 
a plurality of electrical connectors (par 0031 providing the display or light production in the button 7 [secured at hole 8, par 0029] and providing to power it by electrical lines 12, connected to a controlled source 10) 
at least one user input device each secured at a respective through hole in the substrate (par 0031 Fig 6B button 7 [secured at hole 8, par 0029]) 
However, Chaveau appears not to expressly teach 
the electrodes provided by cut sections of at least one wire plotted on a layer of adhesive;
the electrical connectors provided via cut sections of at least one wire plotted on said layer;
wherein each user input device comprises at least one switch element electrically connected with at least one said electrical connector.
Morrison teaches the electrodes provided by cut sections of at least one wire plotted on a layer of adhesive (Morrison page 22 lines 6-10);
the electrical connectors provided via cut sections of at least one wire plotted on said layer (Morrison page 17 lines 19-27 conductor portion 205 includes signal lines connected to each insulated conducting wire leading to the termination point, connected to which is a flexi-tail connector 207. The flexi-tail connector 207 includes a series of connecting leads 209, typically arranged in a flat parallel formation. As will be understood, each connecting lead corresponds to an insulated conducting wire of the conducting array layer, formed according to cutting, page 22 lines 6-10);
Chaveau and Morrison are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau with the inclusion of the plotted electrodes of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).
Jaeger teaches wherein each user input device comprises at least one switch element electrically connected with at least one said electrical connector (Fig 2 col 6 lines 12-42 user control device 12a fastened to the display screen 16 comprises at least one terminal making connection via a further portion of the at least one conductor 41 provided above the display screen).
Chaveau Morrison and Jaeger are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/Morrison with the inclusion of the input device terminal connection method of Jaeger. The motivation would have been in order to provide circuit connection conductors having reduced or no adverse effect on display image quality (Jaeger col 2 lines 11-15).

Regarding Claim 13 (Currently Amended), Chaveau as modified teaches the touch panel of claim 12, wherein: 
the touch electrodes comprise a first group of electrodes that extend across a region of the substrate following a constant repetitive pathway and a further group of electrodes that extend across the substrate following the same constant repetitive pathway for a portion of their length but that include, proximate to a through hole, a modified pathway around an edge of a through hole (Chaveau par 0014 Fig 4 provides for such pathways).

Regarding Claim 16 (Currently Amended), Chaveau as modified teaches the touch panel of claim 12, further comprising: 
a touch controller unit connected to end regions of the touch electrodes and end regions of the electrical connectors via respective connecting elements at an edge region of the substrate (Morrison Fig 2b page 17 lines 29-31 At the other end of the flexi-tail connector 207 (not shown) a connector is 30 provided for connecting each connecting lead with a suitable input line of the touch detector unit.).
Chaveau Jaeger and Morrison are analogous art as they each pertain to touch panel manufacturing methods. It would have been obvious to a person of ordinary skill in the art to modify the manufacturing method of Chaveau/Jaeger with the inclusion of the touch controller of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).

Regarding Claim 17 (Currently Amended), Chaveau as modified teaches the touch panel of claim 12, further comprising: 
a user input device at each through hole in the substrate (Chaveau par 0031 providing the display or light production in the button 7 [secured at hole 8, par 0029] and providing to power it by electrical lines 12, connected to a controlled source [display] 10), each user input device comprising a fascia at a touch surface of the substrate (Jaeger col 4 line 39 Fig 1 top of knob 14a), a base spaced apart from but secured to the fascia (Jaeger col 5 line 65 Fig 2 31), a user input between the fascia and the base (Jaeger col 6 lines 2-3 Fig 4 conductive wiper 45/47), wherein the user input is moveable by a touch panel user's hand (Jaeger col 6 lines 6-10 Fig 4 45/37/49 magnitude that is selected by an operator hand movement); and 
at least one switch, that has a state selectable by movement of user input, that is in electrical communication, via at least one electrical connector, to a controller of the touch panel (Jaeger col 6 lines 6-10 Fig 4 45/37/49 pad 49 is an output terminal for delivering a control signal to an external circuit in the form of a voltage having a magnitude that is selected by an operator).

Regarding Claim 18 (Currently Amended), Chaveau as modified teaches the touch panel of claim 12, wherein: 
the touch panel is arranged to sense touches via an active area of the touch panel (Chaveau par 0023 original active area touch functionality is preserved) and further user input via movement of a user input device indicative of a user choice (Chaveau par 0035,0036 touch or rotary input).

Regarding Claim 19 (Currently Amended), Chaveau as modified teaches a touchscreen (Chaveau par 0033 touch screen Fig 6A 2), comprising: 
a display (Chaveau par 0034 display screen Fig 6A 10); and 
the touch panel of claim 12 (Chaveau as modified). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaveau et al. (U.S. Patent Application 20170293380 A1, hereinafter “Chaveau”) in view of Morrison (UK Patent Application GB 2502594A) and further in view of Jaeger (U.S. Patent Application 5805145 A) and Watanabe et al. (U.S. Patent Application 20160011633 A1, hereinafter “Watanabe”).

Regarding Claim 20 (Currently Amended), Chaveau as modified teaches the touchscreen of claim 19. However, Chaveau as modified appears not to expressly teach a gaming machine, arcade game, kiosk, ATM or digital sign comprising the touchscreen of claim 19. 
	Watanabe teaches a similar touchscreen which is comprised in a gaming machine, arcade game, kiosk, ATM or digital sign (par 0059).
Chaveau Morrison Jaeger and Watanabe are analogous art as they each pertain to touchscreens. It would have been obvious to a person of ordinary skill in the art to modify the touchscreen of Chaveau/Morrison/ Jaeger with the inclusion of the touchscreen in a gaming device of Watanabe. The motivation would have been in order to provide a machine display with a button on its surface for user input (Watanabe par 0017).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (U.S. Patent Application 5805145 A) in view of Morrison (UK Patent Application GB 2502594A) and further in view of Jaeger (‘239) (U.S. Patent Application 5572239 A).

Regarding Claim 21 (Currently Amended), Jaeger teaches a user input button for a touch panel comprising a transparent substrate (par 0019 Fig 6 transparent touchscreen 2, par 0003 two glass slabs forming a touch screen) including at least one through hole (par 0020 Fig 6 through hole 8), comprising: 
a fascia (col 4 line 39 Fig 1 top of knob 14a); 
a base (col 5 line 65 Fig 2 31); 
a user input between the fascia and the base (col 6 lines 2-3 Fig 4 conductive wiper 45/47); 
at least one switch that has a state selectable by movement of the user input  (col 6 lines 6-10 Fig 4 45/37/49 pad 49 is an output terminal for delivering a control signal to an external circuit in the form of a voltage having a magnitude that is selected by an operator).
However, Jaeger appears not to expressly teach a flexible connector strip comprising a plurality of first contact pads, 
at a distal end of the flexible connector strip, connected to electrical connectors provided via wire plotted on an adhesive layer, 
and further contact pads in respective electrical communication with the first contact pads connected to wires that extend through the user input to connect the switch to the electrical connectors.
Morrison teaches electrical connectors provided via wire plotted on an adhesive layer (Morrison page 17 lines 19-27 conductor portion 205 includes signal lines connected to each insulated conducting wire leading to the termination point, connected to which is a flexi-tail connector 207. The flexi-tail connector 207 includes a series of connecting leads 209, typically arranged in a flat parallel formation. As will be understood, each connecting lead corresponds to an insulated conducting wire of the conducting array layer, formed according to cutting, page 22 lines 6-10).
Jaeger and Morrison are analogous art as they each pertain to touch panel connections. It would have been obvious to a person of ordinary skill in the art to modify the button for a touch panel of Jaeger with the inclusion of the electrical connectors provided via wire plotted on an adhesive layer of Morrison. The motivation would have been in order to provide a simple and less costly manufacturing process (Morrison page 4 line 14).
Connection by flexible connector strips are well known. Jaeger (‘239) teaches a flexible connector strip comprising a plurality of first contact pads (col 11 lines 32-36 Fig 11 thin, multi-conductor, flexible connectors 78), 
at a distal end of the flexible connector strip, connected to electrical connectors (col 11 lines 32-36 Fig 11 thin, multi-conductor, flexible connectors 78), 
and further contact pads in respective electrical communication with the first contact pads connected to wires that extend through the user input to connect the switch to the electrical connectors (col 11 lines 32-36 Fig 11 thin, multi-conductor, flexible connectors 78).
Jaeger Morrison and Jaeger ‘239 are analogous art as they each pertain to touch panel connections. It would have been obvious to a person of ordinary skill in the art to modify the button for a touch panel of Jaeger/ Morrison with the inclusion of the electrical connectors provided via wire plotted on an adhesive layer of Jaeger ‘239. The motivation would have been in order to provide a thin connection means that does not interfere with the display.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (U.S. Patent Application 5805145 A) in view of Morrison (UK Patent Application GB 2502594A) and further in view of Jaeger (‘239) (U.S. Patent Application 5572239 A) and Chaveau et al. (U.S. Patent Application 20170293380 A1, hereinafter “Chaveau”).

Regarding Claim 22 (Currently Amended), Jaeger as modified teaches the user input button of claim 21. However, Jaeger as modified appears not to expressly teach wherein the user input comprises a button manufactured from a transparent material.
Chaveau teaches wherein the user input comprises a button manufactured from a transparent material (Chaveau par 0033 Fig 6A the embodiment can have a button 7 include at least one transparent or translucent wall portion or cutout 7').
Jaeger Morrison Jaeger (239) and Chaveau are analogous art as they each pertain to touchscreens. It would have been obvious to a person of ordinary skill in the art to modify the touchscreen of Jaeger/Morrison/Jaeger (239) with the inclusion of the touchscreen in a gaming device of Chaveau. The motivation would have been in order to provide a machine display with a button on its surface furnishing images on both the screen and button surface (Chaveau par 0034).

Allowable Subject Matter
Claims 2, 4, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A) and Jaeger (5805145 A) teach portions of the limitations of Claim 2, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 2, namely "providing the transparent support by providing a transparent film on an adhesive layer on a first surface of the substrate; whereby the transparent film includes a respective film hole substantially in registration with each through hole in the substrate and a remainder tail region that extends over the region of the through hole" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 4:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A) and Jaeger (5805145 A) teach portions of the limitations of Claim 4, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 4, namely "securing a plurality of further conduction pads of the connector strip, each connected to a respective one of the first conduction pads, to respective electrical contacts of the user input device" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 10:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A) and Jaeger (5805145 A) teach portions of the limitations of Claim 10, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 10, namely "providing the plurality of electrical connectors comprises cutting previously plotted wire in a plurality of locations to thereby provide a plurality of distinct lengths of wire that extend from an edge region of the substrate to a location over the transparent support within an imaginary boundary associated with an edge of a through hole in the substrate" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 14:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A) and Jaeger (5805145 A) teach portions of the limitations of Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 14, namely "the electrical connectors comprise plotted sections of wire that extend on the adhesive across the substrate and beyond an edge of a through hole on a region of a layer of adhesive over a region of a transparent support" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 15 would be allowable dependent on the allowability of Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Edwards/
Examiner, Art Unit 2624